DETAILED ACTION
This communication is responsive to the application filed on 9/25/2020.  This action is Non-Final.  Claims 1-17 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant claims priority to foreign application GB1806638.1.  However, this application does not appear to provide support for the claimed subject matter e.g. indirect control flow instruction claimed in the independent claims. 

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1000 in Fig. 11; 1210, 1220 and 1230 in Fig. 13b.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Specification
4.	The disclosure is objected to because of the following informalities:
In regards to claim 21, lines 6-7 amend “indirect control low instruction” to “indirect control flow instruction” as to correct a typographical error.
Appropriate correction is required.

5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
6.	Claims 1-17 are objected to because of the following informalities:  
In regards to claim 1, line 6 amend the limitation “some of the instructions” to “some of the instructions in the sequence of instructions” as to use consistent language as in line 3 of claim 1 and to improve clarity of the claim.
In regards to claims 2-3 and 11 amend the limitations stating “A data processing apparatus” to “The apparatus” as to correct a minor antecedent basis issue that does not rise to a clarity issue that would result in a 112(b) rejection.  The amendment would use language consistent in claim 1, which the claims are dependent upon and therefore improve clarity of the claims.
In regards to claims 4-10 and 12-14 amend each of the recitations stating “An apparatus” to “The apparatus” as each of the claims is dependent upon and referring to a prior apparatus and therefore should be amended to “The apparatus” as to correct a minor antecedent basis issue and improve clarity of the claim.
In regards to claim 7, line 6 amend the limitation stating “the address” to “an address” as to correct a minor antecedent basis issue that does not rise to a clarity issue that would result in a 112(b) rejection.  The issue is caused due to there being no prior recitation of “an address”.
In regards to claim 8, line 2 amend the limitation stating “the calculation” to “a calculation” as to correct a minor antecedent basis issue that does not rise to a clarity issue that would result in a 112(b) rejection.  The issue is caused due to there being no prior recitation of “a calculation”.
In regards to claim 15, line 6 amend the limitation “some of the instructions” to “some of the instructions in the sequence of instructions” as to use consistent language as in line 3 of claim 15 and to improve clarity of the claim.
In regards to claim 16, line 5 amend the limitation “some of the instructions” to “some of the instructions in the sequence of instructions” as to use consistent language as in line 3 of claim 16 and to improve clarity of the claim.
Claims 2-14 and 17 are dependent upon one or more claims above and therefore are further objected to for including the deficiencies of one or more claims above.
Appropriate correction is required.

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	The limitations “means for…” in claim 15 are being interpreted under 35 USC 112(f). From the disclosure, the limitations “means for receiving”, “means for outputting” and “means for performing” are shown as black boxes in Fig. 7 and specific structures do not appear to be disclosed in the specification for the limitations. Also, from the disclosure the “means for indirectly controlling” is shown as indirect control flow instruction (element 910) of Fig. 10a.  The “means for processing” that executes instructions is interpreted as instruction pipeline (element 100 of Figs. 1 and 7; also see page 9, lines 28-30).

Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 17 recites a readable storage medium, however, no definition exists in the specification which explicitly excludes non-statutory transmission media from being readable storage mediums, therefore the broadest reasonable interpretation of the claim requires that the examiner consider it to encompass transmission media, and thus the claim is non-statutory. In order to overcome the rejection, applicant can amend the claim by adding the words "non-transitory" prior to "readable storage medium" which will explicitly exclude any non-statutory subject matter from being read into the claim and would not constitute new matter.
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

13.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.	Claims 1-4, 9-14 and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-15 and 18-19 of copending Application No. 17/043,921 (reference application) and further in view of “x86 Programming III CSE351” hereby referred to as x86 (cited on IDS filed on 6/24/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of 921’ mostly anticipates claim 1 of the instant application. (Note:  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented)
	Claim 1 of 921’ has not taught “at least some of the instructions being grouped into functions” nor “the target is an entry point to one of the functions”.
	x86’ does teach “at least some of the instructions being grouped into functions” (pages 22-24:  wherein at least some instruction are grouped into code blocks (functions)) “the target is an entry point to one of the functions”. (pages 22-24:  wherein a target to an indirect jump instruction is an entry point to a code block)
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have input data such that the sequence of instructions of 921’ to include function blocks of instructions as taught in x86’. It would have been obvious to one of ordinary skill in the art because using function blocks in programming enables programmers to access a chuck of code repeatedly without writing the block of code out multiple times. 

15.	Claims 1-4, 9-12 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-12 and 18 of copending Application No. 17/042,526 (reference application) and further in view of “x86 Programming III CSE351” hereby referred to as x86 (cited on IDS filed on 6/24/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of 526’ mostly anticipates claim 1 of the instant application. (Note:  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented)
	Claim 1 of 526’ has not taught wherein the sequence of instructions comprises an indirect control flow instruction comprising a field that indicates where a target of the indirect control flow instruction is stored; the target is an entry point to one of the functions; and the generation process causes at least one of the instructions in the sequence of instructions to store a state of control flow speculation after execution of the indirect control flow instruction.	
	x86’ does teach “wherein the sequence of instructions comprises an indirect control flow instruction comprising a field that indicates where a target of the indirect control flow instruction is stored; the target is an entry point to one of the functions” (pages 22-27:  wherein the instructions comprise an indirect branch instruction comprising a field that indicates where a target of the indirect branch instruction.  wherein a target to an indirect jump instruction is an entry point to a code block)	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have input data such that the sequence of instructions of 526’ to include an indirect control flow instruction as taught in x86. This would result in an indirect control flow instruction comprising a field that indicates where a target of the indirect control flow instruction is stored. One of ordinary skill in the art would have been motivated to include a switch statement in the input as it allows for multi-way branching. 
	The combination of 526’ and x86’ thus far does not teach that the state of control flow speculation is stored after the execution of the indirect control flow instruction. 	
	However, x86’ teaches an instruction following a sequence of instructions, an instruction preceding a sequence of instructions and an instruction included in a sequence of instructions (Page 11). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the indirect control flow instruction before the other instructions such that state of control flow speculation is stored after the execution of the indirect control flow instruction. This would merely be choosing from a finite number of identified predictable solutions (indirect control flow instruction before the sequence, within the sequence or after the sequence of instructions), with a reasonable expectation of success and the rationale may support a conclusion of obviousness (MPEP 2143(I), Example E).

Claim Rejections - 35 USC § 112
16.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

17.	Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

18.	Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as claim 15 invokes 35 U.S.C. 112(f) but the written description fails to disclose each corresponding structure, material, or acts for the claimed functions. See claim construction above. 

19.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



20.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 1, the limitation stating “the generation process causes at least one of the instructions in the sequence of instructions to store a state of control flow speculation after execution of the indirect control flow instruction” lacks clarity. The limitation is unclear based on an inconsistency between the claimed subject matter and the specification.  For example, the claim requires the generation process to cause an instruction to store a state of control flow speculation; however, the generation circuitry of Fig. 7 merely generates instructions. The generation circuitry of Fig. 7 does not appear to cause an instruction to store a state of control flow speculation. Therefore, for purposes of examination, the examiner will interpret the limitation based on the specification. Therefore the examiner interprets the limitation to mean the data processing circuitry executing the at least one of the instructions in the sequence of instructions to store a state of control flow speculation after execution of the indirect control flow instruction.  
Claims 15 and 16 are similarly rejected on the same basis as claim 1 above.
In regards to claim 3, the limitation stating “the at least one of the instructions in the sequence of instructions that stores the state of control flow speculation is inhibited from being subject to data value speculation by the data processing circuitry” lacks clarity. The limitation is unclear based on an inconsistency between the claimed subject matter and the specification.  For example, page 13, lines 5-16 of the disclosure discloses that the CSDB instruction inhibits data value speculation that may happen on the CSEL instruction from being observed by any instructions executing after the CSDB instruction. Thus data value speculation may happen on the CSEL instruction (the instruction that stores the state of control flow speculation). However, the claim requires that this instruction be inhibited from being subject to data value speculation by the data processing circuitry.  For indirect branch instructions, on page 20, the specification discloses that the CSDB instruction can be used to protect a variable vulnerable to a side-channel attack. With the sstate instructions being the instructions that store the state of speculation, they would be subject to data value speculation and the CSDB instruction following these instructions would inhibit instructions after the CSDB instruction to observe the data speculation values.  Therefore, the limitation is unclear in light of the specification.  For purposes of examination the examiner will interpret the limitation similarly to the disclosure, such that the claim will be interpreted to mean one or more subsequent instructions being inhibited from observing data value speculation result of the at least one of the instructions in the sequence of instructions that stores the state of control flow speculation.
Claim 17 recites “a computer program produced according to the method of claim 16”.  It is not clear whether this computer program is different than the sequence of instructions generated by the method of claim 16 or different. For the purpose of examination, the examiner will interpret the limitation as “the sequence of instructions generated according to the method of claim 16”.
Claim 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed functions. As the specification does not provide adequate disclosure, the claim boundaries are not known, thus rendering the claim indefinite. See Claim construction above. For the purposes of prior art examination, Examiner is interpreting as logic in the processor for performing the functions.
Applicant may:  (a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or (b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either: (a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
	(b) Stating on the record what the corresponding structure, material, or acts, 	which are implicitly or inherently set forth in the written description of the 	specification, perform the claimed function. For more information, see 37 CFR 	1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-14 and 17 are dependent upon one of the rejected claims above and therefore are further rejected for including the deficiencies of one of the claims above.

Claim Rejections - 35 USC § 103
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	Claims 1-4 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over NPL reference, “Cache Speculation Side-channels” hereby referred to as Grisenthwaite (cited on IDS filed on 9/25/2020), NPL reference, “x86 Programming III CSE 351” hereby referred to as x86 (cited on IDS filed on 6/24/2021), and further in view of Reid, PGPUB No. 2013/0080737.

	In regards to claim 1, Grisenthwaite teaches “An apparatus” (see page 3 and 6:  wherein a processor is disclosed) “receive input data” (page 6:  see code at the bottom of the page which is received by a processor) “output a sequence of instructions to be executed by data processing circuitry” (see page 7, line 1 of second paragraph of code that is compiled and generated for execution of circuitry of a processor) “perform a generation process to generate the sequence of instructions using the input data” (see page 7, line 1 of second paragraph of code:  wherein the code must be compiled and generated in order to be executed by the processor) “wherein the sequence of instructions comprises a control flow instruction” (see page 7 second paragraph of code after “The side-channel can be mitigated…”  Wherein the first BGE instruction (control flow instruction) of the code is disclosed) “and the generation process causes at least one of the instructions in the sequence of instructions to store a state of control flow speculation” (see page 7 second paragraph of code:  wherein the CSEL instruction stores a state of control flow speculation.  Wherein branch (BGE) is based on GE and the CSEL instruction is based on GE, X4 would be the value of XZR or unchanged based on the state of speculation, The code is similar to the code in Fig. 4a of the application).
	Grisenthwaite does not teach “comprising: input circuitry to receive input data; output circuitry to output a sequence of instructions to be executed by data processing circuitry; and generation circuitry to perform a generation process to generate the sequence of instructions using the input data, at least some of the instructions being grouped into functions, wherein the sequence of instructions comprises an indirect control flow instruction comprising a field that indicates where a target of the indirect control flow instruction is stored; the target is an entry point to one of the functions; and the generation process causes at least one of the instructions in the sequence of instructions to store a state of control flow speculation after execution of the indirect control flow instruction.”  While, Grisenthwaite discloses indirect branch instructions (see page 3, fourth paragraph), however, Grisenthwaite does not explicitly disclose the sequence of instructions comprises an indirect control flow instruction comprising a field that indicates where a target of the indirect control flow instruction is stored and that the state of control flow speculation is stored after execution of the indirect control flow instruction.  Nor does Grisenthwaite disclose the instructions grouped into functions, nor the target of the branch being an entry point to one of the functions.
x86’ teaches “at least some of the instructions being grouped into functions” (pages 22-24:  wherein at least some instruction are grouped into code blocks (functions)) "wherein the sequence of instructions comprises an indirect control flow instruction comprising a field that indicates where a target of the indirect control flow instruction is stored; the target is an entry point to one of the functions” (pages 22-27:  wherein the instructions comprise an indirect branch instruction comprising a field that indicates where a target of the indirect branch instruction is stored.  Wherein a target to an indirect jump instruction is an entry point to a code block)
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have input data such that the sequence of instructions of Grisenthwaite  include an indirect control flow instruction as taught in x86’. It would have been obvious to one of ordinary skill in the art to include a switch statement (implemented using an indirect jump instruction) in the input as it allows for multi-way branching. It would have further been obvious to one of ordinary skill in the art because it would have been a simple substitution of one known element (using indirect control flow instruction in a sequence of instructions as taught in x86’) for another (using generic control flow instruction in a sequence of instructions as taught in Grisenthwaite) to obtain predictable result (MPEP 2143, Example B).
	The overall combination of Grisenthwaite and x86’ thus far further does not teach “a state of control flow speculation is stored after execution of the indirect control flow instruction.” 
	However, Grisenthwaite discloses an instruction following a sequence of instructions, an instruction preceding a sequence of instructions and an instruction included in a sequence of instructions (see page 7 second paragraph). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the indirect control flow instruction before the other instructions in the second paragraph of code of page 7 of Grisenthwaite such that a state of control flow speculation is stored after the execution of the indirect control flow instruction. This would merely be choosing from a finite number of identified predictable solutions (indirect control flow instruction before the sequence, within the sequence or after the sequence of instructions), with a reasonable expectation of success and the rationale may support a conclusion of obviousness (See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (MPEP 2143, Example E).
	The overall combination of Grisenthwaite and x86’ does not further teach “input circuitry to receive input data; output circuitry to output a sequence of instructions to be executed by data processing circuitry; and generation circuitry to perform a generation process to generate the sequence of instructions using the input data”.  While Grisenthwaite discloses a compiler (see page 4, third paragraph) used for generating code, Grisenthwaite does not explicitly indicate the compiler is hardware that includes various circuits to generate the code.
	Reid teaches “input circuitry to receive input data” (See Fig. 6b and [0146]:  wherein analyzing circuitry receives input data) “output circuitry to output a sequence of instructions to be executed by data processing circuitry” (See Fig. 6b and [0146]:  wherein transforming circuitry outputs data to be executed by processing circuitry) “and generation circuitry to perform a generation process to generate the sequence of instructions using the input data”.  (See Fig. 6b and [0146]:  wherein instruction generating circuitry generates a sequence of instructions using the input data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Grisenthwaite and x86’ to utilize a hardware compiler to have an input circuit to receive the input data, an output circuit to output a sequence of instructions and a generation circuit to perform the generation process as taught in Reid.  It would have been obvious to one of ordinary skill in the art because dividing code by functionality makes it easily readable and is easier to maintain. Furthermore, using a hardware compiler, opposed to using a software compiler, can be used to reduce cost in a processor.

	Claim 15 is similarly rejected on the same basis as claim 1 above as claim 15 is the apparatus including means-plus function claim corresponding to the apparatus of claim 1.
	Claim 16 is similarly rejected on the same basis as claim 1 above as claim 16 is the method claim corresponding to the apparatus of claim 1.

	In regards to claim 2, the overall combination of Grisenthwaite, x86’ and Reid teaches “A data processing apparatus according to claim 1” (see rejection of claim 1 above)  “wherein the state of control flow speculation indicates whether control flow speculation occurred correctly.” (Grisenthwaite:  see page 7, second paragraph of code:   the contents of X4 (see csel instruction) changing or not changing indicate whether the control flow speculation occurred correctly or not (similar to instant specification page 13))

In regards to claim 3, the overall combination of Grisenthwaite, x86’ and Reid teaches “A data processing apparatus according to claim 1” (see rejection of claim 1 above) “wherein the at least one of the instructions in the sequence of instructions that stores the state of control flow speculation is inhibited from being subject to data value speculation by the data processing circuitry.” (Grisenthwaite:  see page 5 and page 7, second paragraph of code:  csdb instruction cannot be speculatively executed and can be completed when it is known not to be speculative)

In regards to claim 4, the overall combination of Grisenthwaite, x86’ and Reid teaches “An apparatus according to claim 1” (see rejection claim 1 above) “wherein the at least one of the instructions in the sequence of instructions that stores the state of control flow speculation is adapted to cause the data processing circuitry to perform a comparison” (Grisenthwaite:   page 7, second paragraph CSEL performs a comparison to check that the GE flag is set to 1 or not) “and to store the state of control flow speculation in dependence on a result of the comparison.” (Grisenthwaite: page 7, second paragraph CSEL stores the state based on the comparison)

In regards to claim 12, the overall combination of Grisenthwaite, x86’ and Reid teaches “An apparatus according to claim 1” (see rejection claim 1 above) “the sequence of instructions comprises an access instruction comprising an access address” (Grisenthwaite:  see page 7, second paragraph of code:  wherein the  LDRB instruction or alternatively the ADD instruction as it accesses X4) “and correct execution of the access instruction is dependent on the state of control flow speculation.” (Grisenthwaite:  see page 7, second paragraph of code: X4 will change its value to XZR on misspeculation as the branch is dependent on GE, and LDRB uses X4, thus correct execution is dependent on the state of control flow speculation, Alternatively, the correct ADD instruction execution is dependent on X4)

In regards to claim 13, the overall combination of Grisenthwaite, x86’ and Reid teaches “An apparatus according to claim 12” (see rejection of claim 12 above) “wherein the sequence of instructions comprises an instruction that performs an operation on either the access address prior to the access instruction or data retrieved from the access address by the access instruction” (Grisenthwaite: see page 7, second paragraph of code:  an AND instruction performs an operation on the access address prior to the access instruction) “and the operation is dependent on the state of control flow speculation.” (Grisenthwaite:  see page 7, second paragraph of code:   the operation depends on X4)

In regards to claim 14, the overall combination of Grisenthwaite, x86’ and Reid teaches “An apparatus according to claim 13” (see rejection of claim 13 above) “wherein the operation is a logical AND operation comprising an operand; and the operand is 0 in a case where the state of control flow speculation indicates that miss- speculation occurred.” (Grisenthwaite:  see page 7, second paragraph:  the AND operation operand is 0 when mis-speculation occurs.  Wherein CSEL instruction stores the value of XZR in X4 if mis-speculation occurs (as CSEL instruction is same instruction as discussed in disclosure of Fig. 3-4a of instant application))


           In regards to claim 17, the overall combination of Grisenthwaite, x86’ and Reid teaches “a computer program produced according to the method of claim 16” (see rejection of claim 16 above, as the claim generates a sequence of instructions (i.e. a computer program)).
           The overall combination of Grisenthwaite, x86’ and Reid thus far does not teach “A readable storage medium comprising a computer program.”
            Reid teaches “A readable storage medium comprising a computer program.” ([0070]:  wherein computer program product comprises a computer program)
       It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Grisenthwaite and x86’ to store the computer program on a readable storage medium as taught in Reid.  It would have been obvious because one of ordinary skill in the art would have been motivated to do so as this would allow for reuse of the program.

23.	Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over NPL reference Grisenthwaite, NPL reference x86, Reid and further in view of Hoogerbrugge, PGPUB No. 2004/0172524 (cited on IDS filed on 9/25/2020).

	In regards to claim 5, the overall combination of Grisenthwaite, x86 and Reid teaches “An apparatus according to claim 4” (see rejection of claim 4 above) “the sequence of instructions comprises the at least one of the instructions in the sequence of instructions that stores the state of control flow speculation.” (Grisenthwaite:  see page 7 second paragraph of code:  wherein the CSEL instruction stores a state of control flow speculation.  Wherein branch (BGE) is based on GE and the CSEL instruction is based on GE, X4 would be the value of XZR or unchanged based on the state of speculation, the code is similar to the code in Fig. 4a of the application).
The overall combination of Grisenthwaite, x86 and Reid thus far does not teach “wherein the input data comprises a call to one of the functions; and the sequence of instructions comprises, at the target, the at least one of the instructions in the sequence of instructions that stores the state of control flow speculation.”  The combination of Grisentwaite and x86 teach one or more functions that may be a target of an indirect branch instruction, as well as an instruction to store the state of control flow speculation in a sequence of instructions.  However, the combination does not discuss performing a call to one of the functions and that the instruction storing control flow state is at one of the target functions of the indirect branch instructions.
	However, x86 teaches a code block (function block) of instructions at a target of an indirect branch instruction (see pages 22-27).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Grisenthwaite and x86 to implement the target function block of the indirect branch instruction to include the instruction that stores a state of control flow speculation (CSEL instruction).  This would merely be the simple substitution of one known element (including a CSEL instruction in a function block that is a target of an indirect branch instruction) for another (including a generic instructions in a function block that is a target of an indirect branch instruction) to yield predictable results (MPEP 2143, Example B).
	The overall combination of Grisenthwaite, x86 and Reid thus far does not teach “wherein the input data comprises a call to one of the functions”.
Hoogerbrugge teaches “wherein the input data comprises a call to one of the functions”. ([0003, 0009-0012 and 0033]:  wherein input data comprises a virtual function call used to implement an indirect branch)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the input data that is used to generate an indirect branch instruction as taught in the combination of Grisenthwaite, x86 and Reid to include a call to a function to implement an indirect branch instruction as taught in Hoogerbrugge.  It would have been obvious to one of ordinary skill in the art because implementing an indirect branch using a virtual function call can be used for the benefit of allowing a program to call methods that do not exist at compile time of code. It would have been further obvious because it would have been the simple substitution of one known element (implementing an indirect branch as a function call) for another (implementing generic indirect branch) for the benefit of added flexibility. (MPEP 2143, Example B)

	In regards to claim 6, the overall combination Grisenthwaite, x86, Reid and Hoogerbrugge teaches “An apparatus according to claim 5” (see rejection of claim 5 above) “wherein the target in the sequence of instructions that is associated with the call is determined by performing a lookup operation based on the call and a data structure on which the call is made.” (Hoogerbrugge [0003, 0013 and 0032-0033]:  wherein a target associated with the virtual function call is determined by a lookup based on the virtual function call and an object (data structure) on which the call is made (note:  instant application page 7 indicates that virtual function calls implicitly include data structure (i.e. object))

In regards to claim 8, the overall combination Grisenthwaite, x86, Reid and Hoogerbrugge teaches “An apparatus according to claim 6” (see rejection of claim 6 above) “wherein in response to the result of the comparison corresponding with a result of the calculation, the state of control flow speculation indicates that control flow speculation occurred correctly.” (Grisenthwaite:  see page 7, second paragraph of code:  wherein in response to the result of the comparison performed by CSEL instruction corresponding to the result of the BGE (branch if GE condition met instruction), the state of control flow speculation indicates that speculation occurred correctly)

24.	Claims 1, 3, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, PGPUB No.  2019/0114422 (cited on IDS filed on 9/25/2020), Reid PGPUB No. 2013/0080737, and x86.

	In regards to claim 1, Johnson teaches “An apparatus comprising: data processing circuitry” (See Fig. 3, wherein element 304 is data processing circuitry) “at least one of the instructions in the sequence of instructions to store a state of control flow speculation” ([0055]:  an instruction stores the flag, it indicates that the control flow speculation has not been resolved).
	Johnson does not teach “input circuitry to receive input data; output circuitry to output a sequence of instructions to be executed by data processing circuitry; and generation circuitry to perform a generation process to generate the sequence of instructions using the input data, at least some of the instructions being grouped into functions, wherein the sequence of instructions comprises an indirect control flow instruction comprising a field that indicates where a target of the indirect control flow instruction is stored; the target is an entry point to one of the functions” nor “a state of control flow speculation is stored after execution of the indirect control flow instruction.”.
	Reid teaches “input circuitry to receive input data” (See Fig. 6b and [0146]:  wherein analyzing circuitry receives input data) “output circuitry to output a sequence of instructions to be executed by data processing circuitry” (See Fig. 6b and [0146]:  wherein transforming circuitry outputs data to be executed by processing circuitry) “and generation circuitry to perform a generation process to generate the sequence of instructions using the input data”.  (See Fig. 6b and [0146]:  wherein instruction generating circuitry generates a sequence of instructions using the input data)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to utilize a hardware compiler to generate the sequence of instructions as taught in Reid.  It would have been obvious to one of ordinary skill in the art because this would allow for writing a program in a high-level language to be compiled to be executed. Furthermore, this would allow for a modular approach where portions can be replaced easily. Also, dividing code by functionality makes it easily readable and is easier to maintain.
	The overall combination of Johnson and Reid does not teach “at least some of the instructions being grouped into functions, wherein the sequence of instructions comprises an indirect control flow instruction comprising a field that indicates where a target of the indirect control flow instruction is stored; the target is an entry point to one of the functions” nor “the state of control flow speculation is stored after execution of the indirect control flow instruction.” Johnson discloses indirect branch instructions (see paragraph [0116]), however, Johnson does not explicitly disclose the sequence of instructions comprises an indirect control flow instruction comprising a field that indicates where a target of the indirect control flow instruction is stored and that the state of control flow speculation is stored after execution of the indirect control flow instruction.  Nor does Johnson disclose the instructions grouped into functions, nor the target of the branch being an entry point to one of the functions.
x86’ teaches “at least some of the instructions being grouped into functions” (pages 22-24:  wherein at least some instruction are grouped into code blocks (functions)) "wherein the sequence of instructions comprises an indirect control flow instruction comprising a field that indicates where a target of the indirect control flow instruction is stored; the target is an entry point to one of the functions” (pages 22-27:  wherein the instructions comprise an indirect branch instruction comprising a field that indicates where a target of the indirect branch instruction is stored.  Wherein a target to an indirect jump instruction is an entry point to a code block)
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have input data such that the sequence of instructions of the combination of Johnson and Reid to include an indirect control flow instruction as taught in x86’. It would have been obvious to one of ordinary skill in the art to include a switch statement (implemented using an indirect jump instruction) in the input as it allows for multi-way branching. It would have further been obvious to one of ordinary skill in the art because it would have been a simple substitution of one known element (using indirect control flow instruction in a sequence of instructions as taught in x86’) for another (using generic control flow instruction in a sequence of instructions as taught in Grisenthwaite) to obtain predictable result (MPEP 2143, Example B).
	The overall combination of Johnson, Reid and x86’ thus far further does not teach “a state of control flow speculation is stored after execution of the indirect control flow instruction.” 
	However, x86 discloses an instruction following a sequence of instructions, an instruction preceding a sequence of instructions and an instruction included in a sequence of instructions (see page 11). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the indirect control flow instruction before the other instructions such that a state of control flow speculation is stored after the execution of the indirect control flow instruction. This would merely be choosing from a finite number of identified predictable solutions (indirect control flow instruction before the sequence, within the sequence or after the sequence of instructions), with a reasonable expectation of success and the rationale may support a conclusion of obviousness (See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (MPEP 2143, Example E).
	
	Claim 15 is similarly rejected on the same basis as claim 1 above as claim 15 is the apparatus including means-plus function claim corresponding to the apparatus of claim 1.
	Claim 16 is similarly rejected on the same basis as claim 1 above as claim 16 is the method claim corresponding to the apparatus of claim 1.

	In regards to claim 3, the overall combination of Johnson, Reid and x86’ teaches “A data processing apparatus according to claim 1” (see rejection of claim 1 above) “wherein the at least one of the instructions in the sequence of instructions that stores the state of control flow speculation is inhibited from being subject to data value speculation by the data processing circuitry.” (Johnson [0056-0058 and See Fig. 6 for further clarity])

   In regards to claim 12, the overall combination of Johnson, Reid and x86’ teaches “An apparatus according to claim 1” (see rejection of claim 1 above) “wherein the sequence of instructions comprises an access instruction comprising an access address” (Johnson [0058]: the load instruction, load instruction loads from an address) “and correct execution of the access instruction is dependent on the state of control flow speculation.” (Johnson [0058]: correct execution of the load instruction depends on the register value that depends on the state of speculation)

           In regards to claim 17, the overall combination of Johnson, Reid and x86’ teaches “a computer program produced according to the method of claim 16” (see rejection of claim 16 above, as the claim generates a sequence of instructions (i.e. a computer program)).
           The overall combination of Johnson, Reid and x86’ thus far does not teach “A readable storage medium comprising a computer program.”
            Reid teaches “A readable storage medium comprising a computer program.” ([0070]:  wherein computer program product comprises a computer program)
       It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnson and x86 to store the computer program on a readable storage medium as taught in Reid.  It would have been obvious because one of ordinary skill in the art would have been motivated to do so as this would allow for reuse of the program.

25.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Reid, x86 and PipelineStalls (cited IDS filed 6/24/2021).

	In regards to claim 14, the overall combination Johnson, Reid and x86’ thus teaches “An apparatus according to claim 1” (see rejection of claim 1 above).
      The overall combination Johnson, Reid and x86’ does not teach “the sequence of instructions comprises an instruction that performs an operation on either the access address prior to the access instruction or data retrieved from the access address by the access instruction; and the operation is dependent on the state of control flow speculation.”
PipelineStalls discloses an instruction that performs an operation on data retrieved from an access address by an access instruction (page 1: the AND instruction performs an and operation on data retrieved by a load instruction).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with the teachings of Johnson, Reid and  x86’ before them, to implement an instruction that performs an operation on data retrieved from the access address by the access instruction as taught in PipelineStalls. This would also result in the operation being dependent on the state of control flow speculation (Johnson [0056-0058], the operation is dependent on the state of control flow as the load is dependent on the state of control flow and the operation depends on the load).  Therefore, it would have been obvious because one of ordinary skill in the art would be motivated to do so as it would allow for use the data loaded by the load instruction.

Allowable Subject Matter
26.	Claims 7 and 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, objections and the double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

27.	The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art of record, alone or in combination, fail to disclose or render obvious claim 7 filed on 9/25/2020.  The prior art of record has not taught either individually or in combination and together with all other claimed features “wherein the call is a virtual function call; the lookup operation is performed on a virtual table associated with the data structure comprising one or more references to entry points to virtual functions associated with that data structure; and at each of the entry points, the comparison determines whether the address of that entry point corresponds with the address of that entry point stored in the virtual table” as claimed in 7.
	The closest prior art of record, Hoogerbrugge (PGPUB No. 2004/0172524) teaches a virtual function call which uses a virtual table associated with the data structure comprising one or more references to entry points to virtual functions associated with that data structure.  However, Hoogerbrugge does not disclose “…the comparison determines whether the address of that entry point corresponds with the address of that entry point stored in the virtual table”.  
	Furthermore, Grisenthwaite teaches storing a state of control flow speculation based on a comparison performed by a CSEL instruction (see page 7 of Grisenhtwaite).  However, Grisenthwaite does not teach using the comparison to determine whether an address of an entry point corresponds with an address of that entry point stored in a virtual table.  In fact, Grisenthwaite does not discuss virtual function calls at all, and therefore it would not have been obvious to modify the comparison used in claim 4, which claim 6 is indirectly dependent upon (see dependency chain including claims 4-6), to determine whether an address of an entry point corresponds with an address of that entry point stored in a virtual table.  
	Furthermore, while some limitations may be broadly disclosed in the references above, the specific combination of limitations would not be obvious as claimed absent impermissible hindsight.  

28.	The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art of record, alone or in combination, fail to disclose or render obvious claim 9 filed on 9/25/2020.  The prior art of record has not taught either individually or in combination and together with all other claimed features “wherein at least a subset of the sequence of instructions conform to an Application Binary Interface; and the stored state of control flow speculation is maintained between functions in the sequence of instructions by storing an illegal value in storage circuitry according to the Application Binary Interface” as claimed in 9.  
	While, it is well known in the art to have instructions conforming to an ABI. Tthe prior art does not teach, alone or in combination that the stored state of control flow speculation is maintained between functions by storing an illegal value in storage circuitry according to the ABI.  Furthermore, while some limitations may be broadly disclosed in the references above, the specific combination of limitations would not be obvious as claimed absent impermissible hindsight.  
	Claims 10-11 are dependent upon claim 9 above and therefore are similarly allowable over the prior art for the same reasons as claim 9 above.

Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Examiner, Art Unit 2183